DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment:
This application is a continuation of and claims priority to U.S. Application
Serial No. 17/027,255, filed on September 21, 2020, now U.S. Patent No. 10,970,096, which is a continuation application of U.S. Application Serial No. 15/974,284, filed on May 8, 2018, now U.S. Patent No. 10,846,109, which in turn claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 62/608,270, filed on December 20, 2017.

	After a thorough examination and consideration of the pending claims, and Information Disclosure Statements, and their included references, along with the previous chain of allowed patents, claims 1-20 are allowed.
	Claims 1-20 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 20):
 	displaying first content in a window occupying a portion of a display of a user
device, the first content including at least one of text content, image content, or video
content, the window associated with a first application with which a user is interacting;

 	displaying a subset of functionalities of a second application through a slice
window, the subset of functionalities comprising a suggested action to be performed by the user via the second application and based on the first content and an association between a context associated with the user or the user device, the context based on a current time, location, situation, sensor data, or activity associated with the user or the user device, the slice window occupying a portion of the display and including one or more selectable controls through which to instruct the second application to perform the subset of functionalities; and
 	responsive to receiving a selection of the one or more selectable controls by the user, displaying second content, the second content including a result of the second application performing the suggested action.

 	Any comment considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-10-2022